Citation Nr: 1532712	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-31 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to February 1971 and from September 1972 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 RO denial.  The Veteran presented sworn testimony in support of his appeal during a July 2014 hearing before the undersigned Veterans Law Judge.  

Subsequent to the July 2014 hearing, the record was held open for sixty days.  During this time, the Veteran submitted additional evidence which is helpful to his appeal, along with a waiver of initial RO review.  


FINDING OF FACT

The Veteran had temporary duty at Cam Ranh Air Base in 1968, and is presumed under law to have been exposed to herbicides during the course of this duty.


CONCLUSION OF LAW

Service connection for Parkinson's disease is warranted.  38 U.S.C.A. § 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

During the July 2014 hearing on appeal, the Veteran was given the opportunity under oath to express his contentions, and the reason for the denial of his claim was explained to him.  Additional sources of evidence which might support the appeal were explored and discussed.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).   Additionally, the record was held open for a period of sixty days to allow the Veteran to obtain and submit additional evidence, which he has done.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

Regulations pertaining to Agent Orange exposure, now expanded to include all herbicides used in Vietnam, provide that if a Veteran served on active duty in Vietnam during the Vietnam era, the veteran is presumed to have been exposed to Agent Orange or similar herbicides.  38 C.F.R. § 3.307.  These regulations also stipulate the diseases, including Parkinson's disease, for which service connection may be presumed due to an association with exposure to herbicide agents.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

That the Veteran has symptomatic Parkinson's disease is well-documented in his recent medical records.  The sticking point in his case so far has been the absence of documentation that he "set foot" in Vietnam.  He has provided written statements and testimony during the July 2014 hearing to the effect that he had two or three temporary tours of duty to Vietnam in 1968 when he was stationed in Japan at Tachikawa Air Base.  During these tours, he was responsible for repairing aircraft.  

The Veteran's Airman Performance Reports from 1968 reflect that his military specialty was that of aerospace ground equipment repairman, which is consistent with his recent descriptions of his responsibilities in Vietnam made in support of the current appeal.  Additionally, his service treatment records include several entries from the United States Air Force Hospital at Tachikawa in 1968, thus substantiating that he was in Japan in 1968.  

Subsequent to the hearing on appeal, the Veteran has submitted several compelling pieces of evidence which support his testimony.  Newly declassified historical documents from the 464th Tactical Airlift Wing, to which the Veteran was assigned in 1968, reflect that personnel from that organization supported operations in Vietnam at Cam Ranh Bay Air Base.  Perhaps most dispositive, the Veteran obtained a statement from a fellow airman, who asserts that he was deployed to Vietnam for approximately one month with the Veteran in early 1968.  

In an analogous precedent involving the difficulties in establishing exposure to a particular stressor event, in the context of post-traumatic stress disorder claims, the United States Court of Appeals for Veterans Claims (Court) held that once independent verification of the stressor event has been submitted, the Veteran's personal exposure to the event may be implied by the evidence of record.  Thus, a Veteran need not substantiate his actual presence during the stressor event; the fact that the Veteran was assigned to and stationed with a unit that was present while such an event occurred may strongly suggest that he was, in fact, exposed to that stressor event.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In the same way, the Board holds that the evidence of record supports the Veteran's credible testimony that he made several trips to Vietnam in 1968, for the purpose of repairing airplanes at Cam Ranh Bay Air Base.  The totality of the evidence, together with the rest of the Veteran's distinguished Air Force record, is entirely consistent with his statements about having been in Vietnam on temporary duty.  The VA is required to accord the Veteran the benefit of the doubt, and the Board does so in this matter.  Service connection for Parkinson's disease as presumed to have been caused by exposure to herbicides in Vietnam is therefore granted.


ORDER

Service connection for Parkinson's disease is granted.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


